77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James S. MURPHY, Appellant,v.Dr. John DOE;  Captain John Doe;  Dean Minor;  Jim Moore;Lt. R.W. Martin;  Jim Jones;  Larry Barne;  Ms. UnknownRusker;  W. Buck;  Jerry Hudson;  John Doe;  M. Jones;  R.S.Shoun;  Thereasa Thornbrug, all individually and in theirofficial capacities, Appellees.
No. 95-1644.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 26, 1996.Filed Feb. 15, 1996.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate James S. Murphy appeals the district court's1 adverse orders in this 42 U.S.C. § 1983 action, denying his motions for appointment of counsel and for recusal, dismissing as to some defendants, and granting summary judgment as to the remaining defendants.   Having carefully reviewed the entire record and the parties' briefs, we conclude no error of law or fact appears.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri